Citation Nr: 0918380	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-37 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1970.  The Veteran is in receipt of the combat action ribbon 
(CAB).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The record reflects that VA treatment records were received 
after the last supplemental statement of the case (SSOC) 
dated in March 2008 that have not been reviewed by the RO in 
connection with the claims on appeal.  However, a review of 
these records reflects that they are not pertinent to any of 
the issues on appeal.  Thus, the Board may proceed without 
referral to the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A bilateral knee disability was not manifested during 
service, or bilateral knee arthritis manifested within one 
year thereafter, and therefore, a bilateral knee disability 
has not been shown to be causally or etiologically related to 
military service, and bilateral knee arthritis may not be 
presumed to be causally or etiologically related to military 
service.

2.  A skin disability did not manifest during service and has 
not been shown to be causally or etiologically related to the 
Veteran's military service, to include his presumed exposure 
to herbicides.

3.  Service-connected PTSD has not been shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity.




CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in active 
service, and bilateral knee arthritis may not be presumed to 
have had its onset in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307(a)(3), 3.309(a) (2008).

2.  A skin disability, to include as a result of claimed 
exposure to herbicide agents such as Agent Orange, was not 
incurred in active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2008).

3.  The criteria for a higher initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD in the January 2006 rating decision.  In 
this regard, once service connection is granted and an 
initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, because the notice that was provided to the 
Veteran in October 2005 before service connection was granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.  

Regarding the claims for service connection for a bilateral 
knee disability and a skin disability, the Board finds that 
the VCAA duty to notify was satisfied by a letter sent to the 
Veteran in October 2005.  The letter addressed all of the 
notice elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In a March 2008 letter, the Veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  
The Veteran was also afforded a QTC examination in 
December 2005 in connection with his claim for PTSD.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  Further, the VA examination report addresses the 
rating criteria and is adequate upon which to base a 
decision.

The Board acknowledges that the Veteran has not had VA 
examinations specifically for his claims for a bilateral knee 
and a skin disability.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the claim 
for a bilateral knee disability because there is no evidence 
of an in-service knee injury.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  

Regarding the claim for a skin disability, there is no 
indication of a relationship between a current skin 
disability and service.  Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some causal connection 
between his disability and his military service").   
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
for a bilateral knee and skin disability in this case.  38 
C.F.R. 
§ 3.159(c)(4)(i).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOC, which informed them of the laws and 
regulations relevant to the claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disability.  See Barr.  Likewise, 
other lay persons are not qualified to make medical 
assessments and conclusions.

Thus, the Veteran's lay assertions are not competent or 
sufficient.  


Service connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the Veteran is a combat veteran, 
he does not assert that claimed disabilities were incurred in 
combat.  The Veteran has not alleged a specific injury or 
event during service that led to his current bilateral knee 
disability or skin disability.  The Veteran did not indicate 
on his September 2005 claim when his knee disability and/or 
skin disability began or how they were was incurred.  Without 
any allegation or indication of an injury, event, or disease 
that occurred in service, the Board will not concede the 
presence of one.  Thus, the Veteran is not presumed to have 
incurred an injury to his bilateral knees/skin during 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Bilateral Knee Disability

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
bilateral knee disability.  The service treatment records 
were absent for complaints, treatment, findings, or diagnosis 
of any bilateral knee disability.  Thus, there was no showing 
of an injury or disease of either knee during service.

The first evidence of a knee related problem was not until 
April 2003, where a private treatment record from the I.H. 
(private hospital) indicated that the Veteran complained of 
pain in his left knee.  A November 2003 x-ray of the left 
knee showed a narrowing of the joint space which could be due 
to early arthritic changes, possibly rheumatoid.  An August 
2005 VA treatment entry revealed that the Veteran complained 
of crepitus in his right knee.  An October 2005 VA x-ray 
showed arthritic changes in both knees, more on the left.  

In sum, the first finding of a left knee disability was 
approximately 33 years after the Veteran's separation from 
service.   A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the Board notes that the post-service medical 
evidence spans from 1973 to 2009, yet the first indication of 
a knee related problem was not until 2003.  Moreover, in 
April 2006 statements the Veteran's friend, A.M., indicated 
that she had known the Veteran for over ten years and heard 
him complain about his knees for some time now.  In another 
statement, his daughter indicated that she had witnessed his 
knee pain for nearly five years.  Neither person stated that 
they had observed the Veteran having knee problems since 
service, for over three decades.  

Therefore, the lack of complaints, findings, or diagnosis of 
knee disease or injury during service; the post-service 
medical evidence reflecting the absence of knee related 
complaints until 2003; and the Veteran's friend's and 
daughter's statements that they did not hear or witness the 
Veteran complain of knee problems until approximately the 
last five to ten years, weigh against the Veteran's claim.  

As noted, 38 U.S.C.A. § 1154(b) is inapplicable.  
Furthermore, section 1154(b) does not negate the need for 
medical evidence linking his current bilateral knee 
disability to service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  There is no 
competent evidence of record indicating that the Veteran's 
bilateral knee disability is related to service.  Although 
the Veteran and lay persons might sincerely believe that his 
bilateral knee disability is related to service, they, as 
laypersons, are not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu. 

In conclusion, although the Veteran has been shown to have a 
bilateral knee disability, this disability has not been shown 
to be related to service.  Additionally, the evidence does 
not support service connection by a presumptive basis because 
there is no competent medical evidence showing that bilateral 
knee arthritis manifested itself to a degree of 10 percent or 
more within one year from the date of his separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, 
service connection for a bilateral knee disability must be 
denied.  38 C.F.R. § 3.303.  

Skin Disability

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, a veteran 
may establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The Veteran contends that he is entitled to service 
connection for a skin disability as related to herbicide to 
include Agent Orange exposure.  He contends that he has had a 
rash in his lower back and back of thigh area that comes and 
goes since service.  As the Veteran's service records 
reflected that he served in Vietnam, exposure to Agent Orange 
is conceded.  However, the Veteran has not been diagnosed as 
having chloracne or other acneform diseases consistent with 
chloracne.  Based on the provisions outlined above, the 
Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Accordingly, a skin disability may not be presumed to have 
been incurred during active military service due to herbicide 
exposure including Agent Orange exposure and service 
connection is not warranted for that claimed disability on 
that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  However, in considering all of the evidence of 
record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is not entitled to service 
connection for a skin disability.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnosis pertaining to a 
skin disability.  Thus, skin disease or injury was not shown 
during service.

In fact, the first evidence of a skin related disability was 
in an April 2004 VA treatment entry wherein the Veteran 
complained of a rash in the region of his legs and thighs for 
many years after Vietnam.  The assessment was questionable 
atopic dermatitis.  Thus, the first recorded complaint of a 
skin disability was approximately 34 years after his 
separation from service.   The silence and the normal 
findings constitute negative evidence.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Further, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson; Shaw v. Principi, 3 Vet. App. 365 (1992).

Additionally, the Board acknowledges that the Veteran is 
competent to report that he has a rash since service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno.  However, the Board finds the lack of 
objective indications of a skin disability until many years 
after service to be more persuasive than the Veteran's 
current contentions that he has had a skin rash since 
service.  

In this regard, as noted above, although the Veteran's post-
service medical records span from 1973 to 2009, there were no 
findings of a skin rash even when the area of the body in 
question was examined.  The Board finds it significant that 
in December 1992, although the Veteran's right gluteal region 
was examined in connection with the suture of an open wound, 
there were no findings of a skin rash.  Additionally, in 
January 1993, that area was again examined and no rash was 
noted.  The Board also finds it significant that in January 
2006 VA treatment entry, the Veteran was recorded as having a 
20 year history of a pruritic rash on his buttocks, which 
dates that onset of his disability in 1986, approximately 16 
years after his separation from service.  Thus, after 
considering the absence of complaints or findings of a skin 
rash during service and the lack of evidence indicating a 
skin rash even though the specific area in question was 
examined, the Board finds the absence of objective evidence 
of a skin rash until 2004 to be more persuasive than the 
Veteran's current contentions that he has a had a skin rash 
since service.  In essence, the Veteran's assertions of 
chronicity and continuity are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

Additionally, there is no competent medical evidence 
indicating a link between service and the skin disability, to 
include Agent Orange exposure.  As reflected above, the 
Veteran does not have a diagnosis that has been attributed to 
herbicide exposure and the herbicide presumptions are not for 
application under § 3.309(e).  Moreover, there is no 
competent medical evidence indicating that the Veteran's skin 
disability is directly related to Agent Orange exposure.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee.  In this regard, an October 2005 private 
treatment entry from I.H. contained an assessment of 
eczematous dermatitis.  An October 2005 VA treatment entry 
characterized the skin disability as an extensive 
hyperkeratotic rash in the thighs and buttocks.  In January 
2006, the VA assessment was probable tinea corporis.  In 
September 2006, dry excoriated papules and nodules were 
observed mainly in the genital area with less eruptions on 
the thighs and lower trunk.  An October 2006 VA dermatology 
entry revealed that a biopsy of the groin area found changes 
suggestive of arthropod assault.  Although no scabies were 
identified, the examiner indicated that it could be 
postscabetic nodules versus persistent hypersensitivity 
reaction.  There is no competent evidence attributing any 
diagnosed skin disability to service and those diagnoses were 
made over three decades after service separation.  

Thus, there is no indication that a skin disability is 
etiologically related to service.  Although the Veteran might 
sincerely believe that his skin disability is related to 
Agent Orange exposure, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu.

In sum, although the Veteran has been shown to have a current 
skin disability in the area of his thighs and buttocks, there 
is no persuasive evidence indicating a relationship between 
this disability and his service, to include Agent Orange 
exposure.  Therefore, entitlement to service connection for a 
skin disability is not warranted.  38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2008).


Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 30 percent 
for his service-connected PTSD.  Occupational and social 
impairment with reduced reliability and productivity has not 
been shown.  In this regard, the Veteran and his wife 
reported that he has had difficulty sleeping since Vietnam 
and that he drank to deal with his experiences.  During the 
December 2005 QTC examination, the examiner did not find any 
impairment of thought processes or ability to communicate, 
history of hallucinations or delusions, history of evidence 
of abnormal behaviors, or suicidal or homicidal thoughts.  
The Veteran maintained good personal hygiene.  He was 
oriented to person, place, and time and his short and long 
term memory was good.  There was no history of ritualistic or 
obsessive behaviors and speech was not circumstantial.  There 
was no definite panic attack, although he felt anxious at 
times.  Although the Veteran reported feeling depressed maybe 
two or three times per week, the depression or anger lasted 
for about an hour.  Additionally, there was no history or 
evidence of impulsive behaviors.  

The Veteran was described as having impairment in his social 
and occupational functioning as he was somewhat distant and 
withdrawn from people.  It was noted that he was able to 
carry on his daily life in a fairly adequate manner and was 
able to establish and maintain limited social relationships 
with family.  The Board finds it significant, however, that 
the Veteran has been married since 1975, has three children, 
and sees his grandchildren at least once a week.  Although 
the Veteran was not currently working, there was no 
indication that this was due to his PTSD and he was looking 
for a job.  The Board also finds it significant that in a 
September 2007 Form 21-527, the Veteran stated that he could 
not work due to a brain aneurysm and was granted non-service 
connected pension because of his inability to work due to 
this disability in November 2007.  Importantly, the examiner 
assigned a GAF score of 75 to 80 percent during the past year 
and present, which reflect symptoms that are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social and occupational functioning.  
Thus, when the evidence is considered as a whole, service-
connected PTSD does not more nearly approximates the criteria 
for a 50 percent rating at any time during this appeal.  
38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411; Hart, 21 Vet. 
App. 505.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  The preponderance of the evidence is against a 
rating in excess of 30 percent for PTSD.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability, as discussed above.  There 
is nothing in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a skin disability is 
denied.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


